The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-15 are presented for examination in this application (17/005,936) filed on August 28, 2020.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-15 are pending for consideration. recommend
Drawings
The drawings submitted on August 28, 2020 have been considered and accepted.
Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed on August 28 ,2020. U.S. patents and Foreign Patents have been considered.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7 and 13 recite the limitations “a plurality of pieces of data” (Line 14 of claim 1), where it is unclear where these pieces of data are stored at and if it is related to the write data or not.
Claims 2, 8 and 14 recite the limitations “data stored therein” (Line 21 of claim 2), where it is unclear if this is the same as write data, plurality of pieces of data of claim 1 or different.
Claims 4 and 10 recite the limitations “a redundancy code for the write data” (Line 14 of claim 4), where it is unclear if this is the same redundancy code of claim 1 or different.
Claims 5 and 11 recite the limitations “the first node overwrites update target data with the update data; calculate a redundancy code for update based on the new first redundancy code and the second data; and update the redundancy code stored in the storage device with the redundancy code for update”, where it is unclear what this update target data represents and where it is stored. Further, it is unclear what this “update” (line 1), that was used for the calculation of the redundancy code, actually represents and whether it represents the update target data, update data or else.
Claims 6 and 12 recite the limitations “the first node overwrites update target data with the update data; calculate a redundancy code for update based on the new first redundancy code and the second data; and update the redundancy code stored in the storage device with the redundancy code for update”, where it is unclear what this update target data represents and where it is stored. Further, it is unclear what this “update” (line 12), that was used for the calculation of the redundancy code, actually represents and whether it represents the update target data, update data or else .
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. Claims 1, 4, 7, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu et al. (US PGPUB 2016/0371145) (hereinafter ‘Akutsu’).

As per independent claim 1, Akutsu discloses a distributed storage system having a plurality of nodes connected with each other, each of the nodes comprising a processor, a memory, a storage device, and a network interface [(Paragraphs 0080-00836 and 0098-0104; FIGs. 1 and 3 and their related text) wherein FIG. 1 illustrates an outline of write processing in the distributed storage system as an example of this embodiment. Computer nodes 101A, 101B, and 101C are included in a single computer domain (hereinafter, also referred to as domain). In the example described hereinafter, a domain is associated with a site. Computer nodes 101D and 101E are each located in a site different from the other computer nodes. The computer nodes 101A to 101E communicate with one another via a network. Hereinafter, a computer node may be simply referred to as node. Each of the computer nodes 101A to 101E includes a cache 181 and storage drives 113. Each of the nodes 101A to 101E provides a volume 1303. The node 101A stores write data DATA1 (1501A) received from a host to the local cache 181 and further stores it to its local storage drives 113. The write data DATA1 is a stripe. The node 101A creates a node redundant code P from the write data DATA1 and stores it to its local storage drive 113. The node redundant code is a redundant code created from data units stored in its local storage device and denoted by a reference sign P. The node 101A transfers write data DATA1 in its local cache 181 to the cache 181 of another node 101B, As to the internal configuration of each node 101, a port 106, a processor package 111, disk drives (hereinafter, also referred to as drives) 113 are connected by an internal network 112. The processor package 111 includes a memory 118 and a processor 119 to correspond to the claimed limitation], wherein the nodes include a first node that stores write data in the storage device, and a second node that stores a redundancy code of the write data [(Paragraphs 0070-0072 and 0098-0104; FIGs. 1 and 3 and their related text) wherein computer node stores write data of a host to its local storage device, and further transfers the write data to another computer node to protect the data in case of a failure of the computer node. The other computer node is referred to as transfer destination computer node. The transfer destination node creates a redundant code from write data transferred from a plurality of different computer nodes. The transfer destination computer node stores the created redundant code to its local storage device to correspond to the claimed limitation], wherein the first node is configured to: select a second node, among the plurality of nodes, to store the redundancy code after receiving the write data; and send the write data to the selected second node [(Paragraphs 0070-0072 and 0260-0262; FIGs. 1 and 3 and their related text) wherein computer node stores write data of a host to its local storage device, and further transfers the write data to another computer node to protect the data in case of a failure of the computer node. The other computer node is referred to as transfer destination computer node. The transfer destination node creates a redundant code from write data transferred from a plurality of different computer nodes. The transfer destination computer node stores the created redundant code to its local storage device, such that the processor 119 determines the target node (transfer destination node) of the intermediate code by the following method. The processor 119 calculates the row number (the value of the vertical axis in the area D in FIG. 11) by the following formula. The method of calculating the row number is the same as the method of calculating the row number of a stripe with reference to FIG. 11 
(Address Value/Stripe Size) Mod c 
The processor 119 determines the stripe type number (the numeral in a cell in the diagram of FIG. 11) with reference to the static mapping table for the protection layer. The processor 119 determines the transfer destination node 101 from the stripe type number with reference to the static mapping table for this protection layer. The processor 119 transfers the intermediate code to the address of the destination node 101 together with information on the sender's address (a site number, a node number, an LDEV number, an LBA, a TL (Transfer Length)) and an identifier identifying that the transferred is an intermediate code. The LDEV number is the identifier of a pool volume to correspond to the claimed limitation], and wherein the second node is configured to: receive and hold the write data; determine whether a prescribed starting condition is met asynchronously with reception of the write data [(Paragraphs 0114, 0274-0276 and 0314; FIGs. 1, 17 and 19 and their related text) wherein FIG. 17 is a flowchart of asynchronous write processing. This processing is executed asynchronously with a host I/O and transfers data that belongs to a protection layer set to ASYNC and has not been transferred to a remote node. Steps S702 to S708 in FIG. 17 are the same as Steps S605 to S608 in FIG. 16. This section describes only the differences. In each node 101, the processor 119 executes this processing on all virtual volumes registered in the page mapping table 215. The processor 119 determines whether to apply asynchronous write to the virtual page being processed (S701). Specifically, the processor 119 refers to the data mapping table 701 and checks the state of the pool volume area corresponding to the virtual page. If the state is "UNCOMPLETED" in the protection layer being processed, the processor 119 determines to apply asynchronous write to the virtual page (S701: Y), and proceeds to Step S702. When processing for all the virtual pages has been completed (S709: Y), the processor 119 exits this flow. The processor 119 may execute the asynchronous write processing periodically or constantly. The processor 119 may dynamically change the frequency of execution of this processing or the data transfer rate depending on the amount of pages in the UNCOMPLETED state. Further, FIG. 19 is a flowchart of processing of capacity depletion management. This processing attempts to erase data when the amount of data in the drives 113 exceeds a predetermined target amount, so that necessary data can be stored in the limited area. The types of data to be erased are write data (stripes) and redundant codes. This processing may be performed asynchronously with host I/Os. The relations between used amounts and target amounts are indicated in the local area amount table 802 to correspond to the claimed limitation]; calculate the redundancy code based on the write data and a plurality of pieces of data and store the redundancy code in the storage device if the prescribed starting condition is met [(Paragraphs 0437-0439; FIGs. 1 and 29 and their related text) wherein each of the nodes 101B to 101D divides received write data into two blocks (d1 and d2 blocks) and creates p and q parities. Each of the nodes 101B to 101D distributes copies of one write data block (d2 data block) and two parities (p and q parities) to the caches (buffers) of the other three nodes. Each node stores a data block (write data or a parity) received from each of the other three nodes to the cache.  Each of the nodes 101A to 101D asynchronously creates secondary redundant codes (x1 and y1 parities) from the data blocks (each of them is write data or a parity) gathered from the other three nodes, writes them to the local drive, and releases the cache. These redundant codes (x1 and y1 parities) are referred to as Class 2 codes. The Class 2 codes correspond to redundant codes explained with FIG. 1. For example, the node 101C receives a p parity 2903 from the node 101A, a q parity 2905 from the node 101B, and a q parity 2906 from the node 101D. The node 101C creates an x1 parity 2908 and a y1 parity 2909 from them, writes the x1 parity 2908 and the y1 parity 2909 to the local drive, and releases the cache. In addition, each of the nodes 101A to 101D writes write data (d1+d2) to the local drive and releases the cache. For example, the node 101A writes a d1 block 2901 and a d2 block 2902 to the local drive and releases the cache. The example of FIG. 1 transfers write data (d1+d2) to other two nodes to enable data recovery when two nodes are failed. In contrast, this embodiment transfers a part (d2) of the write data and primary redundant codes (p and q parities) created from the write data to other nodes. Accordingly, this embodiment achieves efficiency in data transfer among nodes while maintaining the required redundancy. Meanwhile, all the data (d1+d2) of a stripe is stored in the local drive to correspond to the claimed limitation]; hold the write data until a prescribed deletion condition is met; and delete the write data after the prescribed deletion condition is met [(Paragraphs 0466 and 0513-0518; FIGs. 1 and 39 and their related text) wherein garbage collection processing issues a command (SEARCH) to detect a parity to be deleted to the P2 drive 3221 (3218) and acquires information on the storage location of the parity to be deleted and information on the data used to create the parity to be deleted from the drive 3221. Next, the processing determines whether each data block used to create the parity is latest data with reference to parity source-data information, forwards the latest data to the P1 drive 3220, and returns the data into a dirty state. The parity source-data information indicates information on the data blocks used to create the parity. After returning all the latest data used to create the parity into a dirty state, the processing deletes the parity, issues a command (INVALID) for invalidating old data (3217), and deletes the old data to correspond to the claimed limitation].
As per dependent claim 4, Akutsu discloses wherein the second node sends to the first node a redundancy process complete notification indicating that the redundancy code has been calculated and stored in the storage device [(Paragraphs 0253-0258 and 0275-0278) where the processor 119 determines whether the processing for all the protection layers has been completed (S608), and if the processing for all the protection layers has been completed, terminates the processing. If processing for all the protection layers has not been completed (S608: N), the processor 119 repeats the processing for the next protection layer from Step S604. If synchronous write is to be applied (S604: Y), the processor 119 reserves a cache area in the local cache area 181 (S605). The method is the same as described with reference to FIG. 15. Next, the processor 119 determines whether to transfer intermediate code (S606). The intermediate code represents update differences between old data (the latest data at this time) and new data (data to be written in this processing). In the case of redundant data in RAID 5 for example, the intermediate code is the xor value of the old data and the new data. In another case of employing erasure coding, the processor 119 may create a plurality of xor results by multiplying coefficients of the matrix, where the the processor 119 transfers the intermediate code when the drives 113 have sufficient lives for write. In the write mode, the processor 119 returns a completion report to the host after destaging the write data from the cache 181 to the drives 113 to correspond to the claimed limitation], and wherein the first node holds management information for managing whether a redundancy code for the write data has been generated in the second node or not, and updates the management information corresponding to the write data after receiving the redundancy process completion notification [(Paragraphs 0253-0258) where the processor 119 determines whether the processing for all the protection layers has been completed (S608), and if the processing for all the protection layers has been completed, terminates the processing. If processing for all the protection layers has not been completed (S608: N), the processor 119 repeats the processing for the next protection layer from Step S604. If synchronous write is to be applied (S604: Y), the processor 119 reserves a cache area in the local cache area 181 (S605). The method is the same as described with reference to FIG. 15. Next, the processor 119 determines whether to transfer intermediate code (S606). The intermediate code represents update differences between old data (the latest data at this time) and new data (data to be written in this processing). In the case of redundant data in RAID 5 for example, the intermediate code is the xor value of the old data and the new data. In another case of employing erasure coding, the processor 119 may create a plurality of xor results by multiplying coefficients of the matrix, where the the processor 119 transfers the intermediate code when the drives 113 have sufficient lives for write. In the write mode, the processor 119 returns a completion report to the host after destaging the write data from the cache 181 to the drives 113 to correspond to the claimed limitation].
As for independent claims 7 and 13, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for dependent claim 10, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable Akutsu, as applied to claims 1, 7 and 13 above, in view of Wu et al. (US PGPUB 2010/0138717) (hereinafter ‘Wu’).
As per dependent claim 2, Akutsu discloses the distributed storage system according to claim 1.
Akutsu does not appear to explicitly disclose wherein the second node is configured to: select first data and second data from data stored therein as a plurality of data to be used for calculating the redundancy code; calculate a first redundancy code based on the write data and the first data; and calculate the redundancy code based on the first redundancy code and the second data.
However, Wu discloses wherein the second node is configured to: select first data and second data from data stored therein as a plurality of data to be used for calculating the redundancy code; calculate a first redundancy code based on the write data and the first data; and calculate the redundancy code based on the first redundancy code and the second data [(Paragraphs 0020-0023; FIGs. 1 and 2) where FIG. 1 shows various aspects related to fork code coding, in which a two-stage encoding process is performed that provides various benefits described below. In general, given a set of original data blocks 102.sub.1-102.sub.u, the coding structure of the fork code includes a first-stage, such as performed by an MDS code processor 104 or the like, and outputs an MDS-coded output blocks 106 at a first level. Note that MDS is only one suitable encoding mechanism. Note that copies of the original blocks 102.sub.1-102.sub.u may be part of the coded blocks 106, that is, the fork-based erasure code may be systematic. In the second stage, the coded blocks 106 output by the first stage are partitioned into multiple disjoint sets, shown in FIG. 1 as coded blocks 110.sub.1-110.sub.v. Second-level parity blocks 110.sub.1-110.sub.v are coded from these disjoint groups (e.g., S1-S3 in FIG. 2). The first level coded blocks in each group, together with the second-level parity blocks generated from them, are said to form a coding group. For example, in FIG. 2, the coding groups are denoted by G1-G3. FIG. 2 illustrates a Fork code with the two-stage structure, in which the arrows indicate that a set of five original blocks 202.sub.A-202.sub.E are linearly combined to form the last coded block 206, as well as combined into coded blocks 210.sub.1 and 210.sub.2 for the coding groups G1-G3. Note that the first level parity block 206 is also combined with block 202.sub.E, to form the second level parity block 210.sub.3. Further note that the term "fork" code is obtained from this second stage linear combination, which resembles a number of two-pronged forks. Thus, in the example of FIG. 2, five (k=5) original information blocks are encoded into nine (n=9) coded blocks. As the five original information blocks are part of the blocks, this code is a systematic code. The first stage is a (6,5) MDS code, which produces the six coded blocks 202.sub.A-202.sub.E and 206. The second stage of coding partitions the six coded blocks output by the first stage (blocks 202.sub.A-202.sub.E and 206) into three disjoint groups S1-S3, namely (202.sub.A, 202.sub.B), (202.sub.C, 202.sub.D) and (202.sub.E, 206), respectively. For each group, a coded block is generated as a linear combination of the blocks in that coding group, providing the blocks 210.sub.1-210.sub.3. Thus three coding groups are formed, namely (202.sub.A, 202.sub.B, 210.sub.1), (202.sub.C, 202.sub.D, 210.sub.2) and (202.sub.E, 206, 210.sub.3), respectively to correspond to the claimed limitation].
Akutsu and Wu are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Akutsu and Wu before him or her, to modify the method of Akutsu to include the two stages of Wu to enhance redundancy.
The motivation for doing so would be [“recovery is often significantly more efficient since fewer blocks need to be accessed to perform the recovery than with conventional erasure coding techniques” (Paragraph 0005  by Wu)].
Therefore, it would have been obvious to combine Akutsu and Wu to obtain the invention as specified in the instant claim.
As per dependent claim 3, Akutsu discloses  wherein the storage device includes a first storage device and a second storage device, the first storage device having a higher reading speed than the second storage device, and wherein the second node is configured to store the write data in the first storage device, and store the redundancy code in the second storage device [(Paragraphs 0085-0088) where Weber teaches The node 101B creates a site redundant code Q (1502B) from the DATA1 and DATA2 stored in its local cache 181 and stores it to its local storage drives 113 to protect the data in case of a failure of the computer node. The site redundant code is a redundant code among the nodes in a site and denoted by a reference sign Q. The site redundant code Q belongs to a protection layer different from the protection layer the node redundant code P belongs to. The node 101C stores write data DATA3 (1501C) received from a host to its local cache 181 and further stores it to its local storage drives 113. The write data DATA3 is a stripe. The node 101E creates a node redundant code P from the write data DATA3 and stores it to its local storage drive 113. The node 101A transfers the write data DATA1 in its local cache 181 to the cache 181 of another node 101D. The node 101E transfers the write data DATA3 in its local cache 181 to the cache 181 of another node 101D. The node 101D creates a geo redundant code R (1502C) from the DATA1 and DATA3 stored in its local cache 181 and stores it to its local storage drives 113 to protect the data in case of a failure of the computer node. The geo redundant code is a redundant code among nodes in different sites and denoted by a reference sign R. The geo redundant code R belongs to a protection layer different from the protection layers the node redundant code P and the site redundant code Q belong, where storing the data in the cache, fast access storage, and storing the redundant code in  the local storage drives 113, slower access storage, to correspond to the claimed limitation].
As for dependent claims 8 and 14, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for dependent claims 9 and 15, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arakawa et al., US 2011/0066803 – teaches a method to utilize large capacity disk drives.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135